EXHIBIT 10.3


CHEMUNG FINANCIAL CORPORATION
CHEMUNG CANAL TRUST COMPANY

Amended and Restated
Deferred Directors' Fee Plan


This amended and restated Deferred Directors Fee Plan (the "Plan") adopted by
the Board of Directors of Chemung Financial Corporation and Chemung Canal Trust
Company, hereinafter together referred to as the "Corporation," this 21st day of
December, 2005.


WHEREAS on December 15, 2004 the Board adopted an amendment to its Plan which
incorporated by reference the changes to deferred compensation enacted by the
American Jobs Creation Act of 2004 (P.L. 108-357) which added 409A to the
Internal Revenue Code (the "Code"); and


WHEREAS the Board has elected to amend the Plan to comply with 409A of the Code
with respect to amounts deferred or vested after December 31, 2004 and does not
intend this amendment and restatement to constitute a material amendment to the
Plan as such term is used in Code 409A(d)(2)(B) but rather that it will not
affect the treatment of fees deferred and vested under the Plan prior to January
1, 2005;


NOW, THEREFORE, effective January 1, 2005, the Plan is being amended and
restated in its entirety as follows:


Any Director may elect from time to time that payment of all or any part of the
annual retainer thereafter payable to him or her and that payment of all or any
part of the fees thereafter earned by him or her for attendance at subsequent
meetings of the full Board of Directors and at subsequent meetings of committees
of the Board of Directors (such annual retainer and fees for attendance being
hereinafter collectively referred to as "fees") be deferred on the following
terms:



1) ELECTION - All elections must be in writing in a Participation Agreement
signed by the Director, which Participation Agreement shall designate the time
and manner of payment of all fees deferred pursuant thereto. Any election to
defer compensation shall be effective only with respect to compensation for
services performed on or after January 1 of the year following the year in which
the election is made. An election to defer compensation shall become irrevocable
with respect to compensation for services performed within a given year on
December 31 of the year preceding the year in which the services are to be
performed.


An election as to the time and manner of payment of deferred fees may be amended
to further defer the commencement of payment or to extend the period of payment,
provided such amendment is made at least twelve (12) months before the first
payment of deferred fees would have been made under the Director's existing
election. Such an amended election shall not be effective for twelve (12) months
and no payment under such an amended election shall be made earlier than five
(5) years after the date that the first payment would have otherwise been made
under the Director's existing election, except as expressly allowed under Code
409A of the Code and the regulations and other guidance issued thereunder.



PERIOD OF ELECTIONS - Each election shall continue in effect as to all fees
thereafter earned as above provided by the electing Director until revoked by
written instrument signed by such Director. Any such revocation shall be
effective only with respect to compensation for services to be performed on or
after January 1 of the year following the year in which the revocation occurs,
and shall not be effective with regard to any compensation with respect to which
an election has become irrevocable under the terms of this Plan.



3) SUCCESSIVE ELECTIONS - A Director who revokes an election may make a new
election at any time thereafter as to fees to be earned on or after January 1 of
the year following the year in which such new election is made, but the prior
revoked election shall govern the time and manner of payment of all fees
deferred pursuant thereto, except as otherwise specifically allowed hereunder.

4) ACCOUNTING FOR DEFERRED FEES - Deferred fees shall be a general unfunded
liability of Chemung Canal Trust Company ("the Bank"). No separate fund shall be
set aside or earmarked for their payment. Neither shall any Director have a
right nor shall security interest in any asset of the Bank and no trust or
security interest be implied as a result thereof. A Director may designate, in
increments of 10%, the compensation to be deferred, or compensation already
deferred, to be allocated to a Memorandum Money Market or a Memorandum Unit
Value Account, or a combination of such accounts, provided, however, that
effective October 1, 1997, amounts allocated to the Memorandum Unit Value
Account as of October 1, 1997 or thereafter and earnings thereon may not
thereafter be transferred to the Memorandum Money Market Account. Any change in
such designation between the accounts may be made no later than the last day of
each March, June, September and December during the deferral period to be
effective on the date next following such notification that compensation would
have been paid in accordance with the Bank's normal practice but for the
election to defer.



Memorandum Money Market Account - A memorandum account shall be kept of the
deferred fees by each Director with the balance in said memorandum account to be
credited with interest compounded quarterly on the average balance during each
such calendar quarter at a rate during each calendar quarter equal to the
Applicable Federal Rate for short-term debt instruments as computed and
published by the Internal Revenue Service for the month immediately preceding
the calendar quarter for which the interest computation is being made.

Memorandum Unit Value - The amount, if any, in or allocated to the Director's
deferred compensation Unit Value Account on the dates compensation would have
been paid in accordance with normal practice but for the election to defer,
shall be expressed in units on a quarterly basis, the number of which shall be
calculated as of the last trading day of each quarter and shall be equal to the
sum of the quarterly retainer and other fees received by the Director in such
quarter divided by the closing bid price for shares of the Corporation's Common
Stock (hereinafter referred to as "Market Value") on such date. On each date
that the Corporation pays a regular cash dividend on shares of its Common Stock
outstanding, the Director's account shall be credited with a number of units
equal to the amount of such dividend per share multiplied by the number of units
in the Director's account on such date divided by the Market Value on such
dividend date. The value of the units in the Director's Unit Value Account on
any given date shall be determined by reference to the Market Value on such
date. If a valuation date shall not be a trading day, the Market Value on such
valuation date shall be deemed to be the Market Value on the trading day next
preceding such date.



Recapitalization - The number of units in the Director's Unit Value Account
shall be proportionally adjusted for any increase or decrease in the number of
issued shares of Common Stock of the Corporation resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Bank, or any distribution or spin-off of assets (other
than cash to the stockholders of the Corporation).



5) TIME OF PAYMENT - At the election of an electing Director, deferred fees
shall be paid to him or her, or payment thereof to him or her, shall commence
either:



at a specified age indicated in the Director's Participation Agreement, or



at a specified time permitted under the provisions of this Plan, as indicated in
the Director's Participation Agreement,



at the termination of the Director's service with Chemung Canal Trust Company;
provided, however, that if a Director attains the age of 72 years prior to his
or her separation from service, payment shall commence in such year and shall be
made in the amounts and at the intervals specified in the Director's
Participation Agreement with respect to payment upon a separation from service,
or



upon the occurrence of a Change in Control Event, as provided in Section 9 of
this Plan.

6) MANNER OF PAYMENT - A Director may elect to receive the compensation deferred
under the plan in either (a) a lump sum, or (b) a number of annual installments
as specified by the Director in his or her executed Participation Agreement. All
amounts distributed to a Director, his or her personal representatives or
beneficiaries in the Director's Money Market Account shall be paid in cash and,
effective October 1, 1997, all amounts in the Director's Unit Value Account
shall be paid in the form of shares of the Corporation's Common stock.



7) DEATH - At the death of an electing Director, the entire balance of his or
her account shall be paid in a lump sum to his or her personal representatives
or, if the Director has named a beneficiary and such beneficiary survives the
Director, in a lump sum or in installments of not more than 10 years as elected
in the Director's Participation Agreement.

8) TOTAL AND PERMANENT DISABILITY - Upon satisfactory proof of a Director's
becoming disabled, the Board of Directors shall direct the payment of the entire
balance of his or her account to the Director or the commencement of installment
payments to him or her, in accordance with such Director's election in his or
her Participation Agreement. A Director shall be deemed disabled for the
purposes of this Plan if, due to a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months, the Director either (1)
is unable to engage in any substantial gainful activity, or (2) is receiving
income replacement benefits for a period of at least 3 months under an accident
or health plan covering employees of the Bank.



9) CHANGE IN CONTROL OR OWNERSHIP - Upon the occurrence of a Change in Control
Event, the Board shall notify, by certified mail, each Director or former
Director who has at such time a Director's Unit Value Account within thirty (30)
days of such event. Each such Director or former Director shall have thirty (30)
days from the date of such notice to elect to receive all of his or her
Director's Unit Value Account in one lump sum payment. Upon such an election,
the amount elected to be paid shall be sent by the Corporation to the address
designated by such Director or former Director within fifteen (15) days of such
election. A "Change in Control Event" shall mean a Change in Control or Change
in Ownership of the Bank or a Change in Asset Ownership with respect to the
Bank.



"Change in Control" shall mean: either (1) the event in which one person or
multiple persons acting as a group acquire (or have acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Corporation possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Corporation; or (2)
the event in which a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.



"Change in Ownership" shall mean the event in which one person or multiple
persons acting as a group acquire ownership of stock of the Corporation that,
together with stock already held by the person or group, constitutes more than
fifty percent (50%) of the fair market value or total voting power of the stock
of the Corporation, provided that the person or group does not own more than
fifty percent (50%) of the fair market value or total voting power of such stock
prior to the acquisition.



"Change in Asset Ownership" shall mean the event in which one person or multiple
persons acting as a group acquire (or have acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
person) assets from the Corporation that have a total gross fair market value
that equals or exceeds forty percent of the fair market value of all of the
assets of the Corporation immediately prior to such acquisition or acquisitions.



10) ACCELERATION OF PAYMENTS - No Director shall be permitted to accelerate the
timing or schedule of any payment made under this Plan, except in any one of the
following situations:



Domestic Relations Orders

: The Plan shall permit a participating Director to accelerate the time or
schedule of a payment to an individual other than the Director as is necessary
to fulfill any judgment, decree, or order made pursuant to a state domestic
relations law that relates to the provision of child support, alimony payments,
or marital property rights to a spouse, former spouse, child or other dependent
of the Director





Employment Taxes

: The Plan shall permit a participating Director to accelerate the time or
schedule of a payment to pay: (i) Federal Insurance Contributions Act (FICA)
taxes imposed under Sections 3101 and 3121(v)(2) of the Code on compensation
deferred under the Plan (the "FICA amount"); (ii) income tax at source on wages
imposed under Section 3401 on the FICA amount; and (iii) additional income tax
at source on wages attributable to pyramiding Section 3401 wages and taxes. The
amount of any payment accelerated under this subsection (b) shall not exceed the
aggregate of the FICA amount and the income tax withholding related to such an
amount.



De Minimis Cash-Out

: The Plan shall permit a participating Director to accelerate the time or
schedule of a payment to the Director upon the Director's termination of all of
his or her interest in the Plan, provided that the payment is made on or before
the later of December 31 of the calendar year in which the Director separates
from service or the date two and one-half (2 1/2) months after the Director's
separation from service, and that the payment does not exceed $10,000. Payment
under the terms of this subsection (c) shall be made in one lump sum payment. No
Director shall be permitted any election with respect to the receipt of such
lump sum payment.





(d) Failure of the Plan to Qualify Under Section 409A: The Plan shall permit
a participating Director to accelerate the time or schedule of payment to the
Director at any time the Plan is determined to have failed to meet the
requirements of 409A of the Code and any regulations thereunder. Payment under
this paragraph shall not exceed the amount the Director is required to include
in his or her gross income as a result of the Plan's failure to comply with such
requirements.



11) TRANSFER, PLEDGE OR SEIZURE - Title to deferred fees shall not vest in a
Director until actual payment thereof is made by the Corporation in accordance
with the provisions of this Plan. A Director may not transfer, assign, pledge,
hypothecate or encumber in any way any interest in such deferred fees prior to
the actual receipt thereof. If a Director attempts to transfer, assign or
encumber any interest in his or her deferred fees, or any part thereof, prior to
the payment or distribution thereof to him or her, or if any transfer or seizure
of such deferred fees is attempted to be made or brought about through the
operation of any bankruptcy or insolvency law or other legal procedure, the
rights of the Director taking such action or concerned therein or affected
thereby or who would, but for this provision, be entitled to receive such
deferred fees, shall forthwith and ipso facto terminate and the Bank may
thereafter, in its absolute discretion at such time or times and in such manner
as it deems proper, cause the whole or any part of the balance of the Director's
account to be paid to any person or persons, including any spouse or child of
the Director, as the Bank in its uncontrolled discretion shall deem advisable.



12) AMENDMENT OR REPEAL - This Plan may be amended or repealed in whole or in
part at any time by the Bank, but no such amendment or repeal shall alter the
time or manner of the payment of fees, the payment of which has theretofore been
deferred pursuant hereto, except as expressly allowed herein.



13) COORDINATION WITH 409A - The provisions of this Plan are intended to grant
participating Directors any and all rights with respect to deferral elections,
the change or amendment of deferral elections, the distribution of amounts of
compensation deferred, the revocation of deferral elections, and the
acceleration of payments, to the fullest extent permitted by 409A of the
Internal Revenue Code and any guidance and regulations issued thereunder. In the
event that 409A or any final regulation or guidance promulgated thereunder would
permit any right or privilege beneficial to participants in this Plan,
including, but not limited to any right or privilege with respect to deferral of
compensation, distribution of deferred compensation, acceleration of any
payment, or the change or amendment of any deferral election, that exceeds any
corresponding right or privilege afforded under the provisions of this Plan or
is a right or privilege not afforded under this Plan, the Plan shall be deemed
amended to incorporate such new or greater right or privilege to the greatest
extent permitted without making any participating Director subject to the
penalty or interest provisions of 409A or of any regulation promulgated
thereunder.



14) REMEDIAL AMENDMENT - The provisions of this Plan are intended to qualify
under 409A of the Code, as added by the American Jobs Creation Act of 2004, and
any regulations and guidance promulgated thereunder. The Board, the Bank, and
any and all Directors participating in this plan agree to take such action or to
refrain from acting, as the case may be, to the extent required to comply with
such statute, regulations, and guidance. To the extent that any provision of
this Plan should cause the Plan to fail to qualify under 409A or any regulations
or guidance promulgated thereunder, such provision, together will all elections
thereunder, shall be deemed to be amended to the extent required to comply with
the requirements of such statute, regulations or guidance.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement this _____
day of __________________, 2005.

CHEMUNG CANAL TRUST COMPANY

By _________________________________

Its ________________________________

 

____________________________________

[Insert name of participating director]

CHEMUNG CANAL TRUST COMPANY

Deferred Directors' Fee Plan

Participation Agreement



The undersigned Director of the Chemung Canal Trust Company (the "Bank") hereby
elects to participate in the Bank's Deferred Director's Fee Plan as follows:



Amount to Be Deferred



________________ dollars ($_____________) per month beginning with January of
2006, and continuing each month through the last month of employment.



Payment Schedule



_________________________ (_______) equal monthly payments continuing
__________________________________________________________ after my retirement.



In the event of my death before receiving all payments due me hereunder,
payments shall be made to my designated beneficiary in equal amounts over
_____________________ (________) months.



In the event of my becoming disabled, commencing after final payment of any
insured disability benefit, payments shall be made in equal amounts over
__________________________ (_________) months.



In the event of my attaining the age of ________ years prior to my death,
becoming disabled or retirement, payments shall be made in equal amounts over
__________________ (________) months.



Beneficiary Designation



In the event of my death, I hereby designate ______________________________ as
my beneficiary to receive any remaining amounts due me under this Plan. If my
primary beneficiary should not survive me, I designate ________________________
as my alternate beneficiary.



IN WITNESS WHEREOF, the undersigned Director of Chemung Canal Trust Company, has
executed this Participation Agreement this ______ day of ________________, 2005.



____________________________________



Print Name: _________________________